In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00361-CV

____________________


D.R. BEELER and BEVERLY ANN BEELER, Appellants


V.


WILLIAM CRUSE FUQUA, Appellee




On Appeal from the 88th District Court
Hardin County, Texas

Trial Cause No. 41569




MEMORANDUM OPINION
	D. R. Beeler and Beverly Ann Beeler filed notice of appeal but failed to file a brief.
On November 20, 2008, we notified the parties that the brief had not been filed and warned
that failure to file a brief could result in a dismissal for want of prosecution.  On December
2, 2008, we notified the parties that the appeal would be submitted.  See Tex. R. App. P. 39.8.
In the absence of a brief assigning error, we dismiss the appeal for want of prosecution.  Tex.
R. App. P. 38.8(a)(1).  The appellee's motion for attorney's fees is denied.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on December 23, 2008
Opinion Delivered January 15, 2009

Before McKeithen, C.J., Kreger and Horton, JJ.